 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT

 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8    PAUL NIVARD BEATON,                                No. 1:19-cv-00952-AWI-EPG
 9                       Plaintiff,
10            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND CLOSING
11    STATE OF CALIFORNIA, et al.,                       CASE
12                       Defendants.
                                                         (ECF Nos. 11, 12)
13

14          Plaintiff, Paul Nivard Beaton, is a state prisoner proceeding pro se and in forma pauperis

15   in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

16   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

17          On October 29, 2019, the assigned magistrate judge entered findings and

18   recommendations recommending that this action be dismissed, with prejudice and without leave

19   to amend, based on Plaintiff’s failure to state a cognizable claim under § 1983 and that this

20   dismissal be subject to the “three strikes” provision of 18 U.S.C. § 1915(g). (ECF No. 11.) The

21   magistrate judge alternatively recommended that this action be dismissed without prejudice for

22   failure to exhaust. (Id.) The findings and recommendations were served on plaintiff and contained

23   notice that any objections thereto were to be filed within thirty (30) days after service. (Id.)

24   Plaintiff timely filed objections. (ECF No. 12.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

27   objections (ECF No. 12), the court finds the findings and recommendations to be supported by the

28   record and by proper analysis.
                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations entered on October 29, 2019 (ECF No. 11) are

 3               adopted in full;

 4            2. This action is dismissed, with prejudice and without leave to amend, based on

 5               Plaintiff’s failure to state a cognizable claim under § 1983.

 6            3. This dismissal is subject to the “three strikes” provision of 28 U.S.C. § 1915(g).

 7            4. The Clerk of the Court is directed to close this case.

 8
     IT IS SO ORDERED.
 9

10   Dated: March 4, 2020
                                               SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
